UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1175


SUYU SHI, a/k/a Su Yu Shi,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 20, 2014              Decided:   December 9, 2014


Before WILKINSON, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner. Stuart F.
Delery, Assistant Attorney General, Linda S. Wernery, Assistant
Director,   Thankful  T.  Vanderstar,   Office  of  Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Suyu       Shi,   a   native       and   citizen     of    the    People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying his motion to reopen

and remand.     We have reviewed the administrative record and the

Board’s order and find no abuse of discretion.                         See 8 C.F.R.

§ 1003.2(a) (2014).          We therefore deny the petition for review.

We   dispense   with     oral    argument      because    the   facts       and   legal

contentions     are    adequately    presented       in   the   materials         before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                          2